Organisation of working time (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Employment and Social Affairs, on the Council common position (10597/2/2008 - C6-0324/2008 - for adopting a directive of the European Parliament and of the Council amending Directive 2003/88/EC concerning certain aspects of the organisation of working time (Rapporteur: Mr Cercas).
Mr President, Commissioner, Minister, the review of the Working Time Directive has caught the attention and raised the concerns of millions of Europeans. In our view, the Council's proposal is a huge political and legal mistake.
We often wonder why citizens are disaffected with our institutions, our elections or our political agenda. Today we have a clear explanation: you just have to look at the enormous gulf between the Council's proposals and the views of 3 million doctors and all of Europe's trade unions, representing 150 million workers.
I hope you do not see this - Parliament's opposition - as a setback, but rather as an opportunity to reconnect with citizens' concerns, so that people can see that when we talk of Europe's social dimension, we are not just uttering empty words or making false promises.
The 48-hour working week is a very old aspiration. It was promised in the Treaty of Versailles, and it was the subject of the first ILO convention.
The aspiration of working to live and not living to work resulted in a virtuous circle of productivity improvements in Europe, accompanied by more free time for workers. We cannot go back on this paradigm.
The fears of globalisation or the attempts to gain comparative advantages seem to be making the institutions change their mind and forget that we shall only win the battle through excellence.
The Council's position is the polar opposite of Parliament's. We believe there are good reasons to take Parliament's opinion on board.
The first is that the opt-out goes against the principles and the letter of the Treaty.
Secondly, opting out of the rule does not show the flexibility of the rule, but just annuls the law completely, renders international conventions and standards meaningless and takes industrial relations back to the 19th century.
The third is that a personal, individual waiver of rights is an infallible formula for throwing the weakest members of society into the most inhuman situations of exploitation.
The last reason is that allowing the Member States to make national derogations from European law will open the door to social dumping among our countries.
We have plenty of research showing the extent to which use of the opt-out has resulted in enormous harm to workers' health and safety. The same studies show how it makes it difficult for women to get jobs and have a career and how it makes it difficult to reconcile work and family life.
This proposal for a directive is therefore worse than the directive currently in force. In future, the opt-out would not be a temporary one-off exception but a permanent general rule and, what is more, it would be sanctioned in the name of freedom and social progress.
The other major discrepancy concerns the rights of healthcare personnel. It really is an immense injustice to those who care for the health and safety of millions of workers to stop counting their on-call time. Added to this absurdity is the weakening of the right to compensatory rest periods after periods on duty.
We tried to reach agreement with the Council so we could come to this plenary with a compromise solution, but it was not possible. You in the Council are not willing to negotiate and want your common position to go ahead without changing one iota.
I hope that on Wednesday this Parliament will put a stop to these intentions on the part of the Council. In that way it will show the whole of Europe that Parliament is alive and committed to the continued integration of Europe without forgetting the social dimension and the rights of doctors, workers, women and European citizens in general.
I also hope that, with the support and good offices of the Commission, we can then start conciliation and build a compromise acceptable to both branches of the legislature. We must ensure that flexicurity and the reconciliation of work and family life are taken seriously by the Council.
We have an opportunity. Let us make the most of it to bridge the huge gap between us and Europe's citizens.
(Applause)
President-in-Office of the Council. - (FR) Mr President, Commissioner, Mr Cercas, ladies and gentlemen, we are gathered here this evening to debate a subject that has kept us occupied for several years now, a subject that is important to all European workers, namely the review of the Working Time Directive.
The text being submitted to the European Parliament today is the result of a compromise that was reached at the Council of 9 June during the Slovenian Presidency. This compromise concerned both the Working Time Directive and the Temporary Work Directive. The Council adopted it in the firm belief that it represents a step forward with regard to the situation of workers in Europe, and this applies to both of its dimensions.
With the Temporary Work Directive, on the one hand, the principle of equal treatment from day one is becoming the rule in Europe. This is a step forward for the millions of people who work in this sector. The European Parliament, moreover, definitively adopted this directive on 22 October, and I commend this decision, as it will improve the situation of temporary workers in the 17 Member States in which the principle of equal treatment from day one is not provided for under their national legislation.
With the compromise on working time, on the other hand, we are introducing guarantees to serve as a framework for the 1993 opt-out, which was implemented without restrictions and without a time limit. The text now stipulates a limit of 60 or 65 hours, depending on the circumstances, compared with a limit of 78 hours per week, before.
It also makes it impossible for an individual opt-out agreement to be signed in the four weeks after a worker has been taken on, and it introduces enhanced monitoring of labour inspection. I would add that the Council's common position introduces an explicit opt-out review clause. Lastly, I would point out that the Slovenian compromise enables the specific circumstances of on-call time to be taken into account. This will help many countries, particularly where the health sector is concerned.
Of course, the review of the Working Time Directive is a compromise and, as with all compromises, we have had to leave out some of our initial objectives. I am thinking, in particular, of the abolition of the opt-out that France and other countries were defending, but this was a minority opinion, and we did not have enough power to impose it at the Council.
At this, the moment when you vote at second reading, it is important that you remember what ought to be our common objective: arriving at a text that is acceptable to everyone, by avoiding, where possible, a conciliation procedure. Of course, there is a considerable gap between Parliament's opinion at first reading and the Council's common position, but Parliament must recognise that there is an urgent need for some Member States to resolve the problem of on-call time, that the Slovenian compromise includes advances for workers, and that, within the Council, there is not the majority required to abolish the opt-out as it has existed without restrictions since 1993.
With your forthcoming debates in view, I should like, in particular, to draw your attention to two points.
When it comes to the definition of on-call time, the Council's objective is often misunderstood. The aim is not to call into question workers' acquired rights, but to make it possible to protect the existing balances within certain Member States. The debates at the European Parliament could provide a useful insight into the issues relating to this new definition.
The Council's intention is not to have people's rights watered down or reduced. On the contrary, it is seeking to preserve the existing balances within the Member States, balances that involve calculating on-call time in a specific way, to account for the inactive periods of such time.
With regard to the opt-out review clause, we must reach a conclusion without being either winners or losers because, objectively speaking, the balance of power will not allow it. The Slovenian compromise provides for a review of the directive following an assessment report, in six years' time. All avenues remain open, therefore, and that is why I am calling for a truce on this issue of the opt-out.
This evening the European Parliament is in a position of responsibility. Your vote will determine the outcome of this issue, which has been on the table since 2004. I hope that the debate that is now beginning will abandon any idea of confrontation and will take account of the Council's strong ambitions as they are reflected in the common position.
I am convinced that, in this spirit, you can pave the way for the emergence of a balanced solution, soon.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, I fully understand the many fears that have been expressed in relation to this complex and important issue. The key question is whether Parliament will stick to the view it adopted in 2005 at the first reading and which has been reiterated in the rapporteur's proposal, or whether Parliament is thinking of changing its position in reaction to the common viewpoint adopted by the Council in September of last year.
I would like to give a brief summary of several points which I think are relevant in terms of the discussion on working time. First, I firmly believe that the reworking of this directive is an important and urgent task. Public services across Europe are asking us to clarify the legal situation concerning on-call time. This was a key factor in favour of revising the directive. The continuing uncertainty of the past few years has made a very unwelcome impact on the organisation of hospitals, emergency services and institutional care as well as on the support services for people with health problems. All of us have been asked to do something about this issue. Similar requests have been made to us by central and local government authorities, organisations, individual employees, private citizens and the European Parliament.
Secondly, this is a very significant issue which divides the Council and Parliament, particularly over the future of the opt-out. I am very familiar with the view which Parliament took over this question at the first reading. I would like to point out that the Commission in 2005 made some fundamental changes to its draft legislation and proposed ending the opt-out. This was done in response to the views of Parliament in the first reading and it has sought to defend this position during four years of heated debate with the Council.
I think, however, that we must look at the realities of the situation. In 2003 the opt-out was used by only four Member States, but today it is being used by fifteen Member States. And many more Member States wish to retain the option of using it in the future. The factors that led to the Council's decision are clear. The opt-out is now established in the current directive and if Parliament and the Council cannot agree to its removal it will remain in force without limitations, in accordance with the current wording.
My primary interest in relation to the reworking of the directive is therefore to ensure that the large number of workers throughout Europe who are exercising the opt-out enjoy proper employment protection. For this reason, I consider it important to focus on the actual terms and conditions which ensure freedom of choice for the workers who decide to use the opt-out, while ensuring the safety and health protection of workers using the opt-out as well as an absolute limit on the average number of hours worked. The common approach also encompasses this.
The common approach also includes specific well-formulated provisions for the future revision of the opt-out. Many of the Member States that have recently introduced the opt-out did so mainly for reasons relating to on-call time. These Member States will perhaps be able to reassess the use of the opt-out once they have understood the effects of all the changes we are making in the area of on-call time.
I would like to end by mentioning that I am aware of the differences between the views of Parliament and the Council when it comes to working time. It will not be easy to bring about an agreement between Parliament and the Council and we do not have much time left in the current functional period. In my view, however, it is a task of fundamental importance.
I think that the citizens of Europe will find it hard to understand why European institutions that have managed to cooperate in the interests of solving the problems of the financial crisis were not able to set out clear, balanced rules for working time. We should not forget that it took four years for the Council to reach a common position. I would also like to draw your attention to the connections with the directive on agency workers, which was passed in October at the second reading.
It is easy to imagine how difficult it will be to secure the agreement of the Council if major amendments are made to the common position. I feel that at this moment it is important to carefully consider the balance between questions of content and potential tactics, so that it will be possible after today's debate to move closer to finding a basis for agreement on working time. The Commission is willing to continue acting as an 'honest broker' over this matter in the legislative process. I wish Parliament success in its debate and in its decisions over this highly important issue.
on behalf of the PPE-DE Group. - (PT) I believe that an agreement with the Council on this directive could have been discussed before Parliament's second reading. The fact is that, despite efforts made by the French Presidency, the Council did not give it any mandate to negotiate with Parliament. I want to make it clear that I agree with revising the positions adopted at first reading, but I can only do this responsibly in the context of a compromise, which presupposes dialogue between the two institutions. My aim is still to obtain an agreement with the Council. This was not possible before first reading, but I trust it can be achieved through conciliation.
The two most politically important issues in this directive are on-call time and the opt-out clause. As regards on-call time, I do not see any reason not to comply with the Court of Justice judgments. There is a solution to this problem - which I am sure will be adopted in conciliation - which will solve the difficulties of various Member States and which is accepted by the whole European medical profession, which is today unanimously represented in the demonstration taking place in front of the Parliament building, involving 400 doctors who represent over 2 million doctors throughout Europe. As for the opt-out clause, in my opinion this is an issue which has nothing to do with flexibility in the labour market. In my view, flexibility is fully covered by making the reference period a year. The fundamental issue here is to decide whether or not we want European workers to be able to work more than 48 hours per week as an annual average, in other words from Monday to Saturday, eight hours a day, and whether this fits with statements that everyone makes in this House, for example, about reconciling family life with work.
I want to remind you all that the legal basis of this directive is the health and safety of workers. I must end by warmly thanking my many colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats for all the support that they have given me in this process.
on behalf of the PSE Group. - (SV) First of all, I would like to thank Mr Cercas for his excellent work. Do we really need a common working time directive? Absolutely, because we have a common labour market and we have to have minimum standards in respect of health and safety. Health and safety is the issue here.
We differ from the Council on two points in particular. The first is the inactive part of on-call time. On this issue there is a similarity between us. The similarity lies in the fact that we are both saying that it is possible to find flexible solutions if the social partners reach agreement at national or local level. The difference is the starting point for these negotiations, with the Council saying that this is not working time but free time. We, however, believe that the starting point is that this is working time. It is self-evidently working time once you leave your house and made yourself available to your employer. We are not opposed to flexible solutions, however.
As regards the individual opt-out, it is a question of whether it should be made permanent or phased out. We think it should be phased out. For a start it is not voluntary. Look at the current state of the labour market, with many individual workers applying for the same jobs. What choice do they have when faced with an employer when they are looking for a job?
Secondly, I wonder whether we should not see it as a challenge in the current climate that some people have to work 60-65 hours while at the same time so many people are unemployed. This is a challenge.
Thirdly - equality. Who are the people working 60-65 hours? Well, they are men who have women behind them looking after the home front. The women's lobby has strongly criticised the Council's proposal, and rightly so. This is a matter of health and safety. We have tried to start negotiations. It is the Council that has not come to the negotiating table. We are willing to have discussions with the Council and we have tried, and we have persevered in our efforts, but we do have our own views and we will bring these views to the negotiating table.
on behalf of the ALDE Group. - Mr President, the Council common position is, of course, not ideal but I am well aware that it has taken many years of negotiations by Member States to actually get this far. Most of us have also been working on this for a number of years.
I have always supported the retention of the opt-out, but I wanted it tightened up so that it would be truly voluntary. I am pleased that the opt-out, now within the common position, cannot be signed at the same time as the contract and that you can opt out of the opt-out at any time. This is a far more transparent way of protecting workers' rights than using a definition of autonomous worker that is so loose it could apply to anyone, as it does in many Member States, or the use of multiple contracts, whereby an employer can employ the same employee on one, two or even three contracts, something which is used in some other Member States. If there is an abuse of the opt-out by the employer, then the worker can take them to an employment tribunal. My fear is that, if we lose the opt-out, we will force more people into the grey economy and then they will not be covered by health and safety legislation, in particular the Dangerous Machinery Directive. All legal workers are covered by these directives, whether they opt in or opt out of the Working Time Directive. In these difficult economic times, it is very important that workers are able to earn overtime if they want to and that employers also have flexibility.
I have more difficulty with regard to on-call time not being considered as working time in the common position. That is why I tabled my amendment in the Employment and Social Affairs Committee to say that on-call time should be classed as working time. Unfortunately, I did not get the support from the Socialist or the EPP groups for my amendment. What we have now in the Cercas report is that on-call time should be classed as working time, but that collective agreements or national law are allowed to rule otherwise. This, to my mind, is not a major change from what is already in the Council common position, just a slight difference of emphasis. I did not retable my amendment because I knew that the Socialist and EPP groups would not vote for it. I suspect, however, that we might have to go to conciliation but I also suspect that the Council will not move. If there is no agreement, then I hope the Council will think again and that the health sector will be dealt with separately, something which I have long called for. To my mind, the revision of this directive was only really necessary to deal with the SIMAP and Jaeger judgments by the European courts, and that is all that we should have looked at.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, President-in-Office of the Council, excessive working hours make workers ill and result in loss of concentration and increasing numbers of mistakes. People working excessive hours are a danger not only to themselves but also to those around them. Would you want to be treated by a doctor suffering from fatigue, for example, or to encounter him or her in traffic after excessive on-call duty? Therefore, we shall be voting in favour of a Working Time Directive that, unlike the one the Council has adopted, is not as full of holes as a Swiss cheese.
A Working Time Directive whose upper limits are merely guidelines, since an opt-out can be agreed in each individual employment contract, fails to meet the objective of protecting health at work. It is our task as co-legislators to ensure that a Working Time Directive contains minimum standards compatible with health. For this reason, the Group of the Greens/European Free Alliance will be voting against further opt-outs.
We do think it right for the Member States to have three years to adapt their national legislation. We shall not, however, be voting in favour of making the British opt-out a general derogation in the European Union. Likewise, we disapprove of the fact that the Commission is now classifying working time spent on-call as inactive time and considering it a rest period.
It is particularly important to us that, as a rule, working time be calculated on the basis of individuals and not of each individual contract. This amendment by the Greens is crucial and contradicts what Mrs Lynne depicted here as an illusion.
I also reject the assertion that the European Parliament has not proposed a flexible model. On the contrary, the extension to a 12-month reference period permits a great deal of flexibility, just not at the expense of statutory rest periods, and that is important to us.
Commissioner, it is not true that workers can decide for themselves. They themselves know that that is impossible; why else would a 30 000-strong demonstration be announced for tomorrow, and some people be demonstrating already? This is why we must reaffirm our position from first reading. This is the only way a Working Time Directive can also bring protection of health at work.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, first of all I would like to thank the rapporteur for the work he has accomplished. I would like to say to the French Presidency, whom I thank nonetheless for their commitment, that sufficient effort was not made to talk effectively with Parliament.
Ours is a very delicate debate this evening, our words must be determined by the greatest responsibility, as must the policies that will follow. We must be fully aware that every watered-down compromise is made at the expense of the lives of workers and therefore a compromise at all costs can have a price to pay in terms of health, safety and reconciliation of work and family life.
We all know full well that the world of work has changed and is changing further still, in the last few weeks, in the last few days, beneath the shock wave of the economic crisis. We are all convinced that there is a need for greater flexibility, but this must be achieved in a balanced way, above all without exerting undue pressure on workers' rights in the name of urgency. The Council's proposals pose some very serious questions, as all the other rapporteurs have said before me.
The first being the opt-out. On the one hand there is an appreciation of the fact that this formula is highly problematic and therefore a revision clause is provided, but this is done in a generic way, without fixing a definite date, and on the other hand there is a kind of veiled blackmail, since if the text of the Council's common position were to fail then the current directive would stay in place, with an entirely unrestricted opt-out.
Secondly there is the whole issue of the concept of on-call time, which in practice tends to be considered equal to a rest period. On this subject - as all the other Members have said before me - there can be no room for ambiguity, because any ambiguity is absolutely unacceptable.
Finally, reconciliation: reconciliation cannot be an abstract term given to generic formulas or so-called 'reasonable terms' that in reality then become sleight of hand - collective bargaining is abandoned, thus forcing workers, above all female workers, to accept the conditions imposed simply to avoid losing their jobs.
It is therefore clear to me that a review of the directive is necessary and would undoubtedly be useful, but whatever happens, we must not replace a legislative vacuum with worrying ambiguities.
on behalf of the GUE/NGL Group. - (EL) Mr President, the Confederal Group of the European United Left/Nordic Green Left, which I have the honour to represent, is radically opposed to and rejects the Council's common position, which the Commission unfortunately also supports, because it is a reactionary proposal, a proposal that delights the employers' lobby and extreme neoliberals. It is a proposal which turns the clock of history back ninety years to 1919, when a working week of a maximum of 48 hours was secured. Instead, the common position maintains the anti-labour and anti-grassroots opt-out, abolishes the case law of the Court of Justice of the European Communities in terms of on-call time and promotes the twelve-month averaging of working time, thereby abolishing the precondition of collective bargaining. The Confederal Group of the Left is calling for the opt-out to be abolished, for the twelve-month averaging of working time to be abolished and for on-call time to count as working time.
Ladies and gentlemen of the Council and of the Commission, if your position were so pro-labour, then the employers' federations would be demonstrating here tomorrow, not the European trades union with fifty thousand workers. The truth is that the employers' federations are applauding you and the workers' trade unions will be outside Parliament tomorrow protesting, 'No to a minimum 65-hour week'.
Because you talk a great deal about social Europe, the maintenance of the opt-out is a loophole which was supposedly created by Mrs Thatcher several years ago for the United Kingdom and now you want to make this loophole even bigger and make it permanent. That is to refuse a social Europe, to refuse the common policy for the workers.
on behalf of the IND/DEM Group. - Mr President, the Working Time Directive is a waste of time. It has been around since before I was an MEP, shortly after which a minister from the UK's Department for Work and Pensions asked me to support HMG's position to retain the opt-outs. Naturally, I did so. I still do and I am in good company with many other countries.
So let me trace some of the chequered history. On 18 December 2007, the rapporteur said that a group of countries did not want the WTD or a social Europe. They wanted a free market. He called that the law of the jungle. He said that they must have been psychiatric cases.
Well, thanks! Due to worldwide trading and freedom from EU restraints at home, the UK is strong enough to be the EU's second-biggest contributor, at GBP 15 billion every year. I do not suppose he would turn that away!
In December 2007, the Portuguese presidency said they could not risk a vote in Council so they let the next presidency, Slovenia, sort it out. And that is after working it in with the temporary workers' agency, to help it along. Slovenia suggested a 65-hour working week and then 70 hours. However, the Council's attitude to standby time wrecked that. Then the ECJ drove a horse and cart through minimum-wage policies.
When Finland ended their presidency, their Labour Minister commented to the Committee on Employment and Social Affairs that Ministers talked big about the WTD in Brussels but when they got home it was a different story. Quite!
Last month, on 4 November, the rapporteur again said the WTD must come first, even before economics. Well, if you neglect economics, how do you raise the taxes which result from the Working Time Directive? Companies taking on extra workers to fill the gap left by short working time raises unit costs. They fail to compete and jobs are lost, which is why France abandoned its 35-hour working week.
So let us follow the French. Bury this unworkable time directive once again and for all.
- (SK) Allow me to add my thanks to the rapporteur for the submitted draft directive on the organisation of working time, which forms an appendix to Directive No. 88 of 2003. I would also like to thank him for his presentation today and for not forgetting to mention health workers who may be among those most affected.
As the European Commission and the European Council have devoted considerable attention to preparing this document, I believe it therefore deserves an extensive debate on our side. I have received many studies from trade union organisations fearing that employers will be given too many options. This mainly concerns assessments of the time during which employees are supposed to be available or on call.
Ladies and gentlemen, I would like to remind you that being on call prevents workers from organising their time freely. This applies to the work of a whole army of health workers, who we might surrender to the mercy of employers and to exploitation. Let us bear in mind that this is not just a question of degrading the professions of doctor and nurse, but that it also involves putting a value on on-call time itself, as restrictions in this area might in the final analysis threaten patients who are in need of assistance.
Moreover, though we may wish through this directive to help workers recover their strength and enjoy a better family life, I doubt whether employers will share the same intention. All European organisations are today grappling with the recession, the financial crisis, the onset of high unemployment and the possible consequences of these. This fact alone may lead to higher demands and therefore to the fear of employees that their employers may exploit the option of lay-offs as one of the factors. It is also for this reason that there will be many people demonstrating here tomorrow.
Mr President, let me start by congratulating the Commission on the thoughtful way it has handled this dossier. Let me also congratulate the presidency-in-office because, as it will well know, this issue has been blocked for the seven previous presidencies and it has taken great skill to get as far as it has got. The presidency has shown not only that it has moved but that it has moved the debate on. The challenge now for all of us, as Members, is to see whether we are also prepared to accept that challenge and to move on in our vote on Wednesday.
Let me say to the rapporteur that I totally agree with his opening remarks. But before you get too excited, let me remind you that in those opening remarks you stated that there were millions of workers who were worried about the Working Time Directive. I agree with you: they are worried; they are worried that there are politicians like your good self who are preparing to tell them what is good for them, preparing to block them from choosing their own hours so they can freely work.
I have lost count of the number of people who have written to me - not organisations trying to exploit the workers, but ordinary workers - asking why we are even having a discussion about this and saying that we should not stop them from choosing the hours they work.
I was particularly struck by a family mentioned in a paper just three days ago: the husband had lost his job in construction and the wife had to take two part-time jobs in order to keep their family of three children and the husband in their house. She had to work 12 hours a day, seven days a week. She did not want to, but she needed to in order to keep the family together. I should like to say to the rapporteur: she was from your country, she was from Spain. So what help do you offer her? What hope do you offer her? Nothing! You would tell her that she cannot do that and that she has to give up one of her jobs, give up her children and give up her house.
I was not elected to make laws like that; I was elected to look after the people I serve, and I will never forget that. I am due to stand down next year but, until I stand down, I will stand up for the people who elected me and will help them and not stand in their way.
As the Commissioner has said, the proposal on the table will give greater protection in terms of health and safety to the workers. If we support it, that is what we will get. If we do not support it, the workers will not get it and they will know who to blame.
(DE) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I would appeal once more to those in the Group of the European People's Party (Christian Democrats) and European Democrats who are still wavering, in particular, to unite in following the vote of Committee on Employment and Social Affairs and retaining the position from first reading on Wednesday. After all, it is not credible to stand up for the health protection of workers on the one hand and advocate a continuation of the opt-out on the other.
Indeed, it was not without reason that the ILO recommended the 48-hour week as far back as 1919. Worker stresses may be different nowadays, but they are no less serious. As I see it, it is pure cynicism - I say this with the Council in mind - to put the retention of the opt-out across as a social achievement merely because a 60-hour ceiling is also being introduced for the average working week. The fact that the agreement of the two sides of industry is to be required only where even longer working hours are concerned amounts to saying that one would be prepared to accept 60 hours a week as normal working hours - and this is surely unacceptable! Following the Council's lead would mean trampling the health of our workers underfoot and abandoning the precept of reconciling family and work, which would be tantamount to betraying social Europe! Therefore, ladies and gentlemen, I would entreat you to give this some more thought.
As regards on-call time, I would say to the Council that this must be recognised as working time as a general rule. There is no escaping this. Leaving the two sides of industry to evaluate inactive time creates sufficient flexibility for doctors, fire brigades and guard services.
- (FR) Mr President, Madam President-in-Office of the Council, Commissioner, I give my full support to the rapporteur, who defends what was our position at first reading, a position rejected by the Member States' governments.
There was an urgent need to bring our legislation on on-call time into line with the Court of Justice case-law, and this has been achieved. The Cercas report provides balanced and protective solutions for workers. All on-call time is counted as working time. Compensatory rest time occurs immediately after the period of service. This is a question of common sense; it is about guaranteeing reasonable working conditions, particularly for the medical professions.
However the reform of the Working Time Directive also provides us with an opportunity to make progress with our European social legislation by abolishing the individual opt-out. The Cercas report seizes this opportunity and proposes the gradual abolition of any possible derogation from the maximum legal limit on the number of hours worked. We must face up to reality. It is ridiculous to say that workers are on an equal footing with their employers and can reject what is offered to them.
Ladies and gentlemen, we clearly need to show the Member States' governments that the text they are seeking to impose on us is unacceptable. And, amid this chorus of praise that will certainly appease the French Government from tomorrow, I believe that we need to take an interest, first and foremost, in workers who are going to be required to work even more, without really having any choice in the matter, such as all those in France who are in future going to be asked to work on Sundays. I would add that it is obviously for the purposes of introducing this option that the French Government has changed its opinion on the individual opt-out at the Council.
Ladies and gentlemen, let us listen to workers and let us try to answer their call if we do not want the 'No' votes of the French, Dutch and Irish referendums to be followed by many other such votes, calling into question a European Union that makes them feel as though it is not dealing with their everyday problems.
Mr President, I want to go back to the basis of this being a health and safety directive. Because it is based on health and safety we do not expect opt-outs on health and safety, nor do we expect competition on labour standards within the European Union. This was supposed to be about common standards because many of our workers face the same difficulties.
Let us look at some of the health issues that many of our Member States are dealing with at the moment: cardiovascular disease, diabetes, stress. Stress is the second biggest cause of time off work in the UK: 13 million working days are lost through stress, depression, anxiety, with a cost of GBP 13 billion a year - if we are looking at economics, and some of us like to look at economics in the round, Mr Clark. All these problems and even issues relating to obesity and binge drinking have links with a long-hours culture. It is not the only factor, but it is certainly significant.
We are not just talking about occasional long hours. There is plenty of flexibility within the current directive and in the proposed changes, which will allow businesses to cope if they have a sudden rush of work, providing they then balance out the time for their employees. The issue is persistent long hours. The risk of a personal accident at work increases if you are working 12 hours or more; tired workers are dangerous workers. Road safety experts believe that exhausted drivers account for more accidents than drunk drivers. If you are asking people to work long hours, be aware that this is a problem, be aware that productivity goes down, be aware that creativity goes down - which is not good for a knowledge-based economy. It certainly does not add a lot of quality to the work-life balance if people are too tired to read to their kids when they get home. Moreover, the majority - 66% - of workers in the UK doing long hours are not paid for those hours. It is part of a long-hours culture, where you express your commitment to your work by being present, not necessarily by being productive.
To those who argue that the opt-out reduces bureaucracy, I would say that records of hours worked should be kept anyway. If you look at the new proposals there is certainly no reduction of bureaucracy in the Council's proposal.
(IT) Mr President, ladies and gentlemen, tomorrow there will be a large trade union demonstration in Strasbourg against the real coup that the Council has pulled off with the Working Time Directive.
A working week of sixty-five hours plus is patently absurd, it is unacceptable, as is the infringement of collective rules and trade union agreements. Far from overcoming the system of opt-outs, of individual agreements on exemptions, these are in fact set to become the general rule. Working time is calculated on a yearly average, thus creating extreme flexibility, and rest periods are also made uncertain and at the mercy of company agreements, as if we are to consider inactive working time as partial work, partially recognised and partially paid - this is unacceptable.
The policy of excessively exploiting workers, while there are so many people out of work, is a symbol of the devaluation of labour itself that is so much a part of the crisis we are facing. Parliament would do well to listen to tomorrow's demonstration and to react to this coup by the Council, not least to reaffirm its own sovereignty.
(DE) Mr President, they say that times of crisis bring people closer together. For a long time, however, citizens throughout Europe have been getting the feeling that it is the EU and the business community who have been coming together against the people. Working hours have been dressed up as a factor in competition, working hours and working life have been extended, wages have fallen and the cost of living has risen, whilst profits have gone through the roof and executive pay has risen to astronomical levels.
Whilst Parliament discusses extending working hours, thus curtailing hard-won social rights, companies are announcing temporary compensated reduced working hours for thousands of staff, and the spectre of mass-redundancies is rearing its head. Models once held up such as the much lauded working-time accounts, which are used up in a matter of weeks, demonstrate the limits of flexible working hours. Once again, we are working in two opposite directions. On the one hand, we are proclaiming better reconciliation of work and family in order to improve the birth rate, which has been falling for years, and on the other hand we are letting Sundays and public holidays degenerate increasingly into normal working days - whereby traditions and family life inevitably fall by the wayside. In the present crisis, ordinary citizens are having to assume liability for the mistakes of the financial community and help out the banks, even with their hard-earned savings. Their pensions are under threat, and before long they may even have to vacate their posts whilst managers stay.
One of the criteria on which European citizens will judge the EU is the extent to which it can provide social security. The EU must make up its mind, therefore, whether to put economic interests or people first.
In this connection, thought should maybe also be given to whether Turkey's accession should be stopped before this leads to the financial collapse of the European Union. Yet if the EU continues to take the course of adventurous neoliberalism and boundless obsession with enlargement, it should not be surprised to see either falling birth rates or social unrest. Then public support for the EU as a safe haven, which has recently seen a short-term rise, will quickly evaporate, and we shall be in much worse economic trouble than we are at present.
(DE) Mr President, I have been on night duty in hospitals on two occasions, from 9 p.m. until 5 a.m. Anyone who has experienced the work of nurses, junior doctors and ambulance drivers at close quarters will understand that it is most unrealistic to assume that on-call time can be broken down into active and inactive parts. Both are working time, and remuneration must reflect this. The European Court of Justice was right about this, too.
I think the Council is wrong to consider inactive working time a rest period. Marathons of up to 72 hours on duty would result. This cannot be asked of employees; nor of patients. Health and safety at work must not be curtailed. Nevertheless, not all on-call time is the same. An example is the private fire brigades I got to know in the course of my work as one of the 10 rapporteurs on REACH. Recently, I invited members of such private fire brigades to the European Parliament in Brussels.
They came from the chemical and steel industries and airports. The thankfully small number of times their deployment is required made it clear that a derogation from the maximum working week is necessary in their case. Incidentally, both employers and employees agreed on this.
In all this, however, it holds that agreements are a matter for the two sides of industry. Free collective bargaining and dialogue between the two sides of industry are key elements of social Europe. Where there is no collective bargaining, regulations must be enacted by the State. After all, the ministers agree on a 48-hour maximum working week in the EU.
Therefore, I endorse the Cercas report in principle, but also support flexibility by means of derogations for certain professions. If this goes to conciliation, the negotiations must be conducted calmly - and not in haste - at long last. A social Europe cannot afford hasty reactions or empty words.
(FR) Mr President, ladies and gentlemen, first of all I should like to commend the remarkable work of my friend, Mr Cercas, the rapporteur of this text, which is now back on the table, at second reading, thanks to a surprising compromise by the June Council.
Belgians, Cypriots, Hungarians and Spaniards rejected it, and they were right to do so, because it is aimed at greater flexibility, and this, at the expense of workers' safety, which is unacceptable. Do you sincerely believe that, at a time of widespread lay-offs and a proliferation of redundancy plans throughout the European continent, employers need to be able to impose 65 hours a week, or more, on employees?
A bit of consistency would be to the European Union's credit. We are currently subsidising entire industrial sectors in order to avoid redundancies, and we are right to do so. However we should also protect workers in their jobs, when they are still in companies, or in their administrations. At a time when citizens have their doubts about Europe - and this was mentioned just now - the Council's compromise, were Parliament to accept it, would send out the worst possible message.
This directive must set a maximum weekly limit on working hours for health and safety reasons. It must not be a damaging directive in social and human terms. This is the position upheld by our rapporteur and the European Trade Union Confederation, and this is the position that I too am going to uphold alongside him.
(ET) Mr President, ladies and gentlemen, for many years, Member States and European Union institutions have discussed and sought a common position on the Working Time Directive. Achievements have been made, but there are still shortcomings. Our votes will show how close we in Parliament have ultimately come towards reaching common positions.
I will be able to support the directive if the possibility of doing overtime is retained. Overtime is not very common in Estonia, but I would like people, employees, to be able to decide for themselves whether or not they wish to do overtime, either in order to earn a larger income, to develop their career opportunities or for other personal reasons.
Prohibiting overtime in the directive would essentially mean that in certain cases employees would still have to do overtime, but instead illegally; in other words, without additional pay or legal protection. None of us want this.
Secondly, for a small country like Estonia, it is important that the rest time provided in compensation for overtime be granted a reasonable time after the extra hours were done. The requirement that compensatory rest time be granted immediately may cause problems with the organisation of work, especially in sectors with labour shortages.
Thirdly, on-call hours are working hours. I would like to express my gratitude to France, holder of the Presidency of the EU, for tackling the directive and helping to shape a common position.
(PT) The fundamental aim of this Council proposal is to devalue work, increase exploitation and ensure more income for employers, greater profits for economic and financial groups, through an average working week of 60 or 65 hours, and lower wages, through the concept of inactive working time.
This is one of the most blatant examples of capitalist exploitation and threatens everything that has been said about reconciling work and family life. This proposal represents a backward step of nearly 100 years in the hard-won rights of workers, who are people, not machines. We therefore support the rejection of this shameful Council position and call on Members, in their voting, to listen to the protests of workers and prevent more serious social tensions, more backward steps and a return to a kind of slavery right now in the 21st century.
At this time of crisis and unemployment, we need to gradually reduce the working week without any loss of wages, in order to create more jobs with rights, and we need to respect the dignity of those who work.
Mr President, I am resolutely opposed to the removal of the right of the United Kingdom to exercise an opt-out on the Working Time Directive. Indeed, I would refute the right of this European Parliament to attempt to rob my country of that entitlement. In my book, control of working hours is a matter exclusively for national control, not for Brussels diktat.
If British workers are permitted by their own elected government to work more than 48 hours per week, then why should it matter to those from countries whose governments are more proscriptive? Frankly, it should be none of your business. But it is a vital matter for British business, especially at a time of immense pressure arising from the economic downturn, when maximum flexibility and less regulation, not more, is key to economic recovery. Maximising European production, getting our goods sold at home and abroad and making it easier for business to grow should be the concern of us all.
Yet here we have ideologues intent on foisting their precious social agenda on everyone, even where it is unwanted. It really is time that this House got its priorities right. Rejecting this attempt to quash the British opt-out would be a good place to start.
(HU) We have noticed recently that public opinion is following this question with exceptional interest, and particularly those aspects that we, too, are debating, that is to say, the questions of opt-out and of on-call time. With regard to the opt-out, we hear two arguments incessantly: first the point of view of flexibility, and second the question of freedom of choice. We seem to act as if employers and employees were truly equal partners - which they are not - and one of the obvious duties and functions of labour law is precisely to rectify this inequality. As social politicians have said, the beggar has the same right to sleep under the bridge as the millionaire - in that sense, of course, we are indeed talking about freedom of contract. But in reality we are talking about an unequal situation that does not so much foster flexibility as maintain this inequality.
What is more, flexibility is very well served by the solution formulated in Parliament's first reading. For 26 weeks, a person may work as many as 72 hours, thereby adjusting to the needs of the market, a high volume of orders and heavy workloads. Of course one also needs to rest, and I think this must be a goal of a directive concerning the field of labour and health protection.
As to on-call time, if one morning no customer or visitor shows up in a bookshop or clothing shop, then does this mean that the salesperson is working on inactive on-call time, which should therefore be calculated at a different rate? The correct position is that if workers cannot use their time freely as they please but are required to go in to their place of work, that has to be considered working time. Remuneration for the work performed is a different matter altogether, one that can be negotiated between the respective employer and employee organisations - it is possible to adjust to the reality in each country and national competence, but working time is working time and has to be considered as such. I therefore agree with the Court, but I do not agree or support the Council's compromise.
(EL) Mr President, I should like first of all to congratulate Mr Cercas, because he has presented us with a dignified report in the face of the Council's unacceptable common position. In fact, both the initial proposal by the Commission and the Council's common position would appear to constitute a serious threat to the health and safety of workers and, more importantly, to the work/life balance, which is what we are trying to achieve. At the same time, however, and this is even worse, these particular proposals are designed to impose mediaeval working conditions in keeping with the specifications and dictates of economic neoliberalism. It is precisely this neoliberal strategy which supports and promotes unequal and one-sided development, the exploitation of the workers, the recycling of the unemployed and, ultimately, the disintegration of the trade union movement. The current economic impasses and social agitation are clearly due to the structural crisis in the neoliberal model, which is why the Council's common position should be withdrawn and a new proposal should be put forward which will promote solidarity, political equality and social justice.
Mr President, tonight we are discussing a very important piece of legislation and our discussion and our vote in this Parliament will send a very clear message to workers and to families across the EU.
In Ireland, we have a question we ask when we are discussing social policy and that question is: are we closer to Boston or Berlin? Well, in the context of tonight's discussion, we need to be closer to Berlin - that is, if Berlin or indeed Paris can deliver a real advancement for the health and safety of workers. I listened to Mrs Létard and she asked us to behave responsibly, and I believe Mr Cercas has done just that.
At the Council meeting last week in the discussion of the Treaty of Lisbon, a commitment was given by the Council to strengthen workers' rights. The Council and Parliament now have an opportunity to do just that. Furthermore, we often speak in Parliament about work/life balance and everybody nods their head in agreement. Once again we have an opportunity to help ensure work/life balance for Europe's citizens.
And remember, as already mentioned by Mr Silva Peneda, 48 hours per week is eight hours per day, six days per week. Mr Bushill-Matthews spoke of a woman working 12 hours per day, seven days per week as if that were acceptable. It is totally unacceptable and we should not be complicit in this type of exploitation.
As I said earlier, tonight's debate and our vote on this report will send a clear signal to the citizens of Europe. We need to send a clear message that social Europe is alive and well.
(EL) Mr President, the Council's common position on the organisation of working time is an anti-labour monstrosity and has rightly whipped up a hurricane of protest by workers in the Member States. The Cercas report does not touch the body of the reactionary proposals in the Council's common position. It agrees to the split in working time between active and inactive, given that it recognises the concept of unpaid, inactive working time. Supermarkets, hospital staff, doctors and services are working under a miserable regime, forced to remain in the workplace for twelve or fourteen hours a day. It increases the period of time for averaging working time from four months, which applies now, to a twelve-month basis, it maintains the opt-out, it attacks the fixed daily working time, payment of overtime, duty days and collective employment contracts in general and it assists employers in their endeavour to make flexible forms of employment even more general, which will have serious and painful repercussions on social insurance systems. Today when the possibilities of increasing the productivity of labour allow working times to be reduced and free time to be increased, this sort of proposal is unacceptable, which is why we are radically opposed to the Council's common position and Mr Cercas's proposal.
(ES) Mr President, Commissioner, I should like to begin by quoting word-for-word from your document presenting the renewed social agenda. It says, 'The Commission also calls upon all Member States to set an example by ratifying and implementing the ILO Conventions ...'
Today, however, we are here debating a directive intended to go against those criteria by allowing Member States to regulate working weeks of up to 60 or 65 hours averaged over three months.
Is that consistent, Commissioner? Can we legislate against our own recommendations? The purpose of the directive is to lay down minimum rules to ensure workers' health and safety by means of two instruments: rest periods and a limit on the working week.
It contains exceptions to both cases, but we are not talking about exceptions, Commissioner, as you yourself said. No, we are talking purely and simply about derogations from one of the fundamental elements of the directive.
Flexibility is no justification for this. An increase in working hours cannot be confused with the flexibility that businesses and workers need. The directive will make very ample provision for seasonal patterns, production peaks and the needs of certain activities.
Something that is good for everyone, Commissioner, is attaining the goal of flexicurity, in other words succeeding in reconciling personal and family life with work. For that to happen we must work at developing a culture of cooperation and transparency and allow collective autonomy to play its part in organising working time.
Mr President, when the Council adopted its common position in September, it was a bad day for social dialogue. I am convinced that we would now have an agreement if it had been left to collective autonomy to arrange and organise working time.
I am sure that the day of the vote, when we all face up to our responsibility, will be a good day for everyone.
It is good to reform, but it is also good to preserve those elements that unite us most and divide us least, that strengthen Europe and that can make social Europe emerge empowered from the challenge it now faces. We must press forward with both economic progress and social progress, because they cannot survive separately.
(IT) Mr President, ladies and gentlemen, while I appreciate Mr Cercas's work, I would like to say from the outset that it was by no means clear that there was such a necessity to change this directive on the organisation of working time and I would like this debate to confirm what came out of the vote at the Committee on Employment and Social Affairs.
Today we have the doctors with us, tomorrow in Strasbourg there will be representatives of workers from all over Europe, convened by the European Trade Union Confederation. They will be here to demonstrate their desire to reject the compromise reached on the directive by the Council, and for the rest, I wonder, how could it be otherwise?
We want to set ourselves two clear objectives: the first being to maintain the 48-hour limit on the maximum working week in the European Union. This would overcome the opt-out clause under which this limit could be circumvented and the working week could reach 60 or 65 hours. The second objective concerns on-call time, which cannot be considered as inactive working time but must be considered for all intents and purposes as working time, just as it is appropriate to safeguard the right to a compensatory rest period for medical staff.
These objectives can and should be shared by everyone in Parliament because they represent the route that prevents the competition factors in Europe from moving towards social dumping and greater exploitation of workers. I sincerely hope that as MEPs we can agree on these positions, because they truly represent a new social Europe.
(IT) Mr President, ladies and gentlemen, the Council's proposal, which sweeps away the balance struck in the past - I am thinking of Mr Cocilovo's excellent work in this area - does not meet with our support because it signifies a step backwards on many questions to do with work, work-life balance and job security, and because it represents a choice that weakens the rights of workers, which are after all the rights of us all, of our children, of ordinary people.
Moreover, I do not want this argument to be mistaken as trade-unionist or pro-corporate because it defends healthcare personnel. It is neither of those things; as a politician I do not act on behalf of corporations or trade unions, I act on behalf of citizens. When I make decisions I think of them, I think of their social rights, which I believe to be fundamental in Europe. I cannot therefore condone a Europe that fails to move forward in step with the world, a Europe that, on the contrary, makes huge errors of judgement, mistaking the weakening of protection for flexibility and freedom. This is all the more serious at a time when Europe is experiencing its worst crisis and there is little prospect of prosperity and growth.
Mrs Létard, representatives of the Council and of the Commission, if we fail to understand that millions of workers are today at risk of losing their jobs and feel in a weak and precarious position and do not of course have voluntary contractual capacity - other than the opt-out - then I have to say that we have no idea of what is really happening in the social and family life of European citizens.
For this reason, we will support Mr Cercas's proposals and we hope that all MEPs will do the same. I have to say that the Council's unwillingness to negotiate at this stage forces us to win the discussion and negotiation during conciliation.
(DE) Mr President, ladies and gentlemen, on-call time is working time, as the European Court of Justice rightly ruled. Indeed, the Member States have adapted well to this state of affairs by now, and not one hospital or other institution has yet gone bankrupt as a result.
Besides, on-call time, which we are discussing here, requires that workers be present at work: everything else is standby duty, which is a different matter entirely. In my opinion, the breakdown into active and inactive on-call time - possibly further defined by a more or less, but in any case arbitrarily, estimated average calculation - is absurd. After all - to put it in legal terms - workers are at the disposal of employers, are subject to their instructions and are not at liberty to divide up their own time.
I oppose individual opt-outs in principle. After all, we all know that employment relationships are characterised not by equality of status, but by an opposition between invariably economically stronger employers on the one hand and workers dependent on their capacity for work on the other. Indeed, individual labour law was created precisely for the purpose of compensating for the lack of equality of arms in this relationship. If need be, workers dependent on their jobs to survive will risk their health to support themselves and their families. In times of economic difficulty, such as those we are experiencing just now - incidentally owing to serious erroneous decisions by incompetent managers - there is ever increasing pressure on workers. Yet human beings are not machines, able to work through without a break.
In my opinion, the Council's position on this is unacceptable. I largely support our committee's report and the position of my colleague Mr Silva Peneda, and hope for a sound, humane solution in the conciliation procedure.
(EL) Mr President, the only service the Council's common position and efforts by the French Presidency have rendered us is that we are again discussing the problem. It is around Christmas time that we remember 'A Christmas Carol' by Charles Dickens, in which an employer in a certain country in Europe does not give his hardworking employee a holiday. We should like to put an end to this Christmas Carol. Countries such as Greece voted with the minority and did not support the compromise. Greece has consistently supported a 48-hour week and does not want any change in the organisation of working time without dialogue and agreement between employers and workers. We would prefer not to see a demonstration tomorrow by either employers or workers, as my fellow Members maintained. We would prefer social dialogue and collective bargaining to apply.
One of my fellow Members referred to the Middle Ages. In the Middle Ages, however, they respected Sunday as a day off. Even slaves did not work on a Sunday and today we have deleted the fact that Sunday must be included in a worker's days off from the directive. That is why two amendments have been tabled and I call on the House to support them, so that Parliament's proposal includes this element of European civilisation and I hope that it will be supported by all the honourable Members who, I see, are using their inactive time and being paid for normal time. Tomorrow we should cut the time of the Members who are not in Parliament.
- (CS) Practically ever since the ratification of the Maastricht Treaty, which for many people represented the victory of neoliberal economic policies, we have witnessed a gradual and concentrated attack on the European social model. The abandonment of the Keynesian corporate socio-economic model, under which social dialogue and strong state intervention are considered normal, has brought us to where we are today. To the total collapse of neoliberal capitalism and a reaching out to the state that was supposed to have been slimmed down as much as possible and the influence of which was supposed to be reduced to a minimum.
I do not understand how anyone could push through what the Council has submitted with the agreement of the Commission. Is it perhaps intended to be one more step towards socialist capitalism for the rich and cowboy capitalism for the poor? A return to the 19th century will help nobody. We must therefore categorically reject the draft directive for as long as it does not contain the amendments proposed by the rapporteur, Mr Alejandro Cercas.
(SL) This directive does not provide for the 40-hour working week to be extended to a 60-hour one. Nor does it require employees to work 60 or 65 hours a week, including overtime. What it does, instead, is lay down frameworks and conditions under which that might be possible. For this reason, the 60 hours that we are discussing cannot be equated with the current provisions of national laws, where they limit the weekly working time to 40 hours or less. Such equations are inappropriate, because they cast the directive in a misleading light.
However, this directive does impose a limit on the maximum possible working time. What no one has mentioned today is that many people in financial institutions, law firms, investment companies and so forth, regularly work weeks of 60, 70 or more hours, without this causing any raised eyebrows. This directive sets an upper limit which cannot be exceeded.
We also have to put ourselves in the shoes of employers, particularly small and medium-sized enterprises, who undoubtedly find it very hard to survive in the market if they face too many formal obstacles. We have to understand their situation, especially where at certain times they have to harness all their forces to meet their contractual obligations, and where of course people work longer hours. Yet this is done with the employee's consent, and for additional payment, of course, and not just automatically every week.
In brief, the systems of on-call time also vary greatly. We have all mentioned doctors, but we are forgetting, for example, campsites, family-run hotels and many service activities where people work, are on duty and sometimes have to be on call. In conclusion, I think that the Council has proposed a kind of compromise, and we will obviously progress to the conciliation phase, and I hope we find a reasonable solution for that phase.
(DE) Mr President, the principle that the entirety of on-call time is to be considered working time must hold; I agree with the rapporteur on this. I believe that the common position must be amended in this respect. The common position even envisages the possibility of considering the inactive part of on-call time to be a rest period. This could lead to marathons of 72 hours and more on duty, which should not be allowed in any Member State. Therefore, I welcome the committee's adoption of my amendments in this regard.
I would ask you to bear in mind, however, that the Working Time Directive applies not only to doctors but also to a wide variety of other professions, and on-call duty keeps workers occupied to a widely varying degree. For example, it also covers fire-fighters, who can sleep or even engage in recreational activities while on call. The fire-fighters are therefore arguing for the option of derogating from the maximum working week.
Therefore, I advocate the option of seeking tailor-made solutions on site by means of collective - not individual - opt-outs. Practice-oriented collective agreements have been negotiated on this by the parties to such agreements in the past. I expressly support such a strengthening of free collective bargaining.
In addition, the new, collective opt-out is significantly more worker friendly than the existing regime. Opt-outs are possible only with the consent of the worker concerned, and this consent must not be given in conjunction with the employment contract. If we vote against this option of collective agreements, we run the risk that there will be no revision of the Working Time Directive at all, and we also jeopardise the chances of worker-friendly opt-outs.
Therefore, I shall be voting against the amendments seeking to delete the opt-out, as I am in favour of such free collective bargaining and of tailor-made solutions on site.
(IT) Mr President, ladies and gentlemen, the fruit of our labour is not only the production of goods and services, but the achievement of a life goal, the fulfilment of that desire that leads us in pursuit of happiness. For this reason, we must take a considered approach to decisions on labour policy, and have the courage of our convictions.
I therefore think it is wise that Parliament should favour the conciliation procedure, supporting on one hand the rapporteur's position, but above all Mr Silva Peneda's amendments. In this sense I have to say that it is obvious that on-call time in the healthcare professions should be fully recognised as working time - this absolutely must be guaranteed.
Mr President, many people are under the misapprehension that if we adopt the position proposed by Alejandro Cercas they will not be able to work an additional hour of overtime beyond the 48-hour average each week. That, of course, is not true.
We are against the opt-out in principle, because this is health and safety law, but we have proposed the 12-month averaging of working time rather than the four-month current averaging period. This gives phenomenal flexibility for individuals and firms in the planning of working time. In fact, so much flexibility that the Council itself looked to put in a fixed limit of 60 or 65 hours per week, depending on the averaging period. We did not do that. The amount of flexibility included here is far better than the use of the opt-out; it is a far better choice for firms and for individuals. I hope that message goes out very strongly from this debate.
- (PL) The idea of drawing a distinction between active and inactive working time is a dangerous and dishonest approach. If part of the time spent at a workplace and devoted wholly or partially to carrying out duties for an employer is not used to undertake specific tasks, that period cannot be considered a rest period. After all, an employee cannot spend that time with his or her family, nor can the employee arrange to rest as he or she wishes. That time should be remunerated at the same rate.
Another issue concerns the possibility of extending on-call time without suitable remuneration, allegedly with the employee's consent. This affects medical doctors in particular. I would be interested to know of any patient, ideally a Member of the European Council, who would happily agree to be operated on by a doctor who had already been on duty for 23 hours. Not only is this an infringement of the doctor's employment rights, but it is also an infringement of the patient's rights. Hospitals in Poland have refused to employ doctors refusing to sign the opt-out clause. I would remind the House that the right to an eight-hour working day was won before the Second World War.
(RO) Social Europe needs to guarantee that every European citizen can live decently on their salary. A decent job needs to ensure a decent living.
Respect for employees involves establishing a period for working and a period for rest, which will allow them to relax and spend enough time with their families. Children need guidance and supervision from their parents, but if the latter have less or even no time to spend with their families, this can have negative repercussions on the children's upbringing. No employer must be able to ask an employee to work more than 48 hours a week.
I feel that the working time directive needs to focus more attention on the specific situation of on-call time worked by medical staff. I support Mr Cercas's report which protects employee interests without ignoring the legitimate interests of employers, offering them the opportunity to adapt working hours to their needs. I also welcome the amendments which stress the importance of collective labour agreements.
(RO) In the current climate of financial crisis, which is having a direct impact on European citizens' economic and social lives, the working time directive is a key element in European social policies.
Mr Cercas's report presents a logical, coherent approach to the process of evaluating the conclusions concerning the application of this directive at Member State level. This directive is currently a flexible instrument defining a level of protection which does not allow the authorisation of actions detrimental to workers' health and safety.
- (PL) Mr President, as this debate draws to a close I should like to add a few words of support for the report by Mr Cercas, and for the stance adopted by the Committee on Employment and Social Affairs, which has remained unchanged since 2005 and was confirmed at the vote on 6 November.
Our Committee had sufficient time in which to consider its opinion, and I trust the outcome of our vote in committee will be reflected during the vote in plenary the day after tomorrow. We voted in full respect of Europe's social acquis, which the older Member States are sharing with the new ones, providing us with an example and support. The compromise arrived at in June at Council is unacceptable.
My constituents, and medical circles in Poland in particular, are following Parliament's activities with some concern. They rightly argue that all working time should be remunerated, not just active on-call time. It is indeed the case that the Council's compromise refers to potential flexibility at the level of the social partners and collective agreements. Nonetheless, Polish workers feel they lack the power to negotiate with their employers, and they need strong support from the European Parliament.
(RO) During the long debates on this report, the concern was expressed that during the vote tomorrow the majority won during the first reading might not be achieved because those who have joined in the meantime would have changed the balance of power in this House.
It is very true that in the Council the right-wing governments have adopted the same position, regardless of whether their geographical location is in the east or west. However, there is another matter in need of clarification. Workers from Eastern Europe support with the same conviction the amendments which the European Parliament is proposing, while the Council is rejecting them. The trade unions from Romania, which will also be represented here tomorrow in Strasbourg, will be, for instance, aware that the rights they have earned are not earned once and for all and need to be continually defended. Their message is simple: a much more effective solution to the existing problems than unlimited working hours is to halt the uncontrolled spread of badly paid jobs, including for workers from Eastern Europe.
- (PL) Mr President, I have no doubt that the good of the workers and safety at work are issues dear to the hearts of each of the Members taking part in this debate.
We are all aware, however, that the current Working Time Directive is in need of certain amendments. The questions arising concern the nature and purpose of such amendments. These are not easy questions to answer and they were the subject of heated debate both in this House and in the Council for a number of years. The Council eventually came up with a wise compromise. At present, it is hard to expect the governments of countries, most of whom do apply the opt-out principle, to suddenly abandon the latter, especially in the context of the current economic crisis. In particular, I should like to draw the attention of those Members who are calling for a strong stance on the opt-out issue to this point.
In Poland, Mr President, there is a wise saying according to which the best is the enemy of the good. I should like to emphasise that we have a sound compromise and should accept it in the interests of the good of European workers.
Mr President, I support the Cercas package. I think the bottom line on this debate is that human beings are social beings: they are not machines and they should not be treated as such in the workplace. A person applying to an employer for a job has no freedom to refuse to sign a form saying they are denying themselves the right to the coverage of the Working Time Directive, so to argue that abolishing the opt-out is in some way an attack on freedom is not right: it is actually an attack on the abuse of an employee who needs to work in order to live.
In my view, the current opt-out in use in 14 Member States is an attack on the idea of building Europe on the basis of common decent working and living conditions, and we must not allow that to happen.
President-in-Office of the Council. - (FR) Mr President, Commissioner, Mr Cercas, ladies and gentlemen, the Working Time Directive is, of course, rich in symbols and does raise matters of principle, the freedom of choice of workers versus the protection of their health and safety being one of them.
It is precisely on that point that we are having difficulty in reaching an agreement. As I have already indicated, France has long been opposed to the opt-out. We have, however, come round to the common position. Why? Because the directive is not aimed at watering down people's rights or at causing social regression.
As far as on-call time is concerned, the aim is to permit the Member States to deal with it in a specific way, by taking account of the inactive periods it includes. All the Member States had a specific way of dealing with such time, and the Council has no other aim but to maintain the status quo, the balances that are made fragile by the Court judgments.
The second reason is because, with regard to the opt-out, the common position improves the rights of the workers concerned where the opt-out has been transposed. There is obviously no obligation to use this derogation. The opt-out has existed without safeguards since 1993. The Council's position does introduce safeguards, as Mrs Lynne pointed out. I hope that pragmatism prevails. The common position does not involve anyone renouncing their principles or their convictions.
Today, on behalf of the Council, the French Presidency is telling you that the common position is without doubt the best compromise for obtaining a revised directive, given the balance of power between the Member States and the urgent need to find a solution regarding on-call time. That, ladies and gentlemen, is what I wished to say to supplement my introductory remarks.
Member of the Commission. - (CS) I would like to echo the words of Mrs Létard concerning the depth and interesting nature of the debate. This debate deals with matters of supreme importance and in my view it is now up to Parliament to take a decision. The framework in which further discussions may take place will then be clear. I would only like to state - since some of the views voiced in the debate did not reflect the reality of the situation - that it might be useful to go over some basic facts clearly and in a matter-of-fact way.
The Working Time Directive is currently in force. The directive states that there is an option for individual Member States to introduce the opt-out. The opt-out is currently being applied in 15 Member States. So this is not a new situation but rather an established fact. The reason for the new directive is the pressure that resulted from the decision of the Court in the case of SIMAP and Jaeger, since the decision brought about a very difficult situation for a number of systems which traditionally rely on large amounts of on-call time.
I would also like to state that the consequences of on-call time and the organisation of on-call time have an impact in various ways on various systems and in various Member States, especially the smaller ones which do not have much chance of recruiting workers from other states and which may face relatively severe problems. This is why the debate is so complicated, as on the one hand it impinges on the protection of workers through the regulation of working times to a certain extent, and on the other hand it applies to a number of highly sensitive systems, such as health care or, for example, emergency services such as the fire service and others.
Every decision has its consequences and I think that at the present time we have a great opportunity for achieving progress. This progress will be the result of a debate in all institutions, the result of both cooperation and debate, and one of the most significant steps along the way will be the vote in Parliament on 17 December this year.
First of all, I should like to thank all my fellow Members from all the groups, because I believe there is a large majority in this Chamber that says that human beings are not machines and that people and their rights come first. After that we can talk about other things, but we must start with their health, safety and family life.
Secondly, I welcome the Council and the Commission to the negotiating arena. It is late, but better late than never.
Watch out for the traps. In the directive that results from your common position, the opt-out is not like the one laid down in 1993, which was temporary, conditional and very much one-off. The Commissioner mentioned 15 countries. No, there was one with a general opt-out and several with minor ones. You, however, are proposing that it should be forever and for everybody, splitting Europe into countries that want long working hours and countries that do not.
We do not want something that was temporary and exceptional to turn into something permanent and normal, because it is not normal for people to work every week of the year and every year of their lives without seeing their families or being able to meet their obligations as citizens.
I think some facts have to be accepted. That workers and doctors are against this directive, Mr Bushill-Matthews, is a fact, not an opinion. I have not talked to 160 million workers or 4 million doctors, but I have talked to their representative organisations. Maybe someone or other agrees with you, but I assure you that the vast majority is against you, because all their organisations without exception are against what you say.
Lastly, let me repeat what I said at the beginning. Wednesday is going to be a very important day for citizens to start believing in Europe again and realising that these institutions are not made up of a bunch of heartless politicians who only think about the economy, or bureaucrats who live in a world apart. We are with the people. We stand up for their rights, and on 17 December social Europe will emerge empowered. After that we will negotiate. We will negotiate on an equal footing.
(Applause)
The debate is closed.
The vote will take place on Wednesday.
Written statement (Rule 142)
in writing. - (IT) Mr President, ladies and gentlemen, this directive will be a decisive text for the construction of an economic and social Europe.
It is a common belief that we should and can create innovation in the labour market that improves productivity and quality within the flexibility required without exploiting workers. Encouraging fair working conditions, to which, moreover, everyone has an inalienable right, guarantees the safety and effectiveness of the work they do. That is why we believe that the proposal adopted by the Committee on Employment and Social Affairs is balanced.
In particular, it should be pointed out that, for medical personnel, adequate safeguards in the organisation of shifts and rest periods are essential to guarantee not only fair conditions in themselves, but also to guarantee the safety and quality of care for patients and a reduction of clinical risk.
I am pleased to be a member of a political group, namely the Socialist Group in the European Parliament, that does not compromise on the health and safety of workers.
That anyone can believe in increased competition on the basis of poor working conditions and an internal competition between Member States for the longest working hours is completely misguided and belongs in another era. I have nothing against the two sides of industry agreeing on longer working hours with a reference period of anything up to a year and an average of a maximum of 48 hours a week, but I do object to employers having the option of taking on workers on an individual basis, thereby gaining the chance to apply various exceptions.
I wonder what more it will take for the United Kingdom to enter into serious talks and phase out their opt-outs, in the process improving conditions for millions of workers in that country.
I hope that, on Wednesday, the European Parliament will say that, in future, Europe should 'work smarter and not harder' in order to meet the challenges of the future.
I welcome in this report the confirmation of the European Left's social vision, with socialist representatives criticising, quite rightly, the violation, by allowing the working time opt-out clauses, of the principle of not having any derogations from the legislation relating to health and safety at the employees' workplace.
Even though flexible working hours, depending on the specific nature of the work and each person's ability, could produce good results, I cannot help but think about the numerous abuses to which employees are subjected. I am referring to the case of Romania where overtime is neither calculated nor legally paid in many cases. Any activity extending beyond the normal working day is not the result of any agreement between the employee and employer, but dictated by the employer's will and discretion. Let us not even mention the danger to the health and life of those who have climbed into a mixer which they can only come out of at the risk of losing their job.
On many occasions, what is presented as boosting competitiveness at work is only a cover for exploitation.
I therefore think that this 48-hour limit is the preferable option. As far as on-call time is concerned, I feel that it is unfair that the 'inactive period during on-call time' is not considered as working time and, by implication, is not paid.
The European Union already has effective regulations regarding the organisation of working time. According to these, the average working time is 48 hours per week. In practice this means an employee may work eight hours for six days of the week averaged over four months. This I think should be sufficient, for more than that is in the long run detrimental to efficiency.
The Council's compromise, which contains less favourable rules than those currently in effect, was denied support by Belgium, Cyprus and Spain among others, including my home country Hungary, and is unacceptable to the European Socialists.
A social Europe cannot be an empty slogan, not even in times of economic difficulties. During the conciliation procedure, the parliamentary rapporteur Mr Cercas proved himself suitably receptive, making it possible, for example, in the interests of flexibility, for the 48 hours to be averaged over 12 months. We cannot, however, accept a regulation that would permit 60-65, and in extreme cases even 70-72 hours of work per week. Nor can we endorse the position that would make it possible to give an unlimited opt-out period from the regulations. The main reason for this is that the relationship between employees and employers can never be equal.
As regards on-call time, I consider hypocritical those who think that the inactive periods while on call do not count as working time. I would suggest that at the demonstration to be held in front of Parliament on Wednesday, the day we vote, they sit down for a chat with a few workers.
in writing. - (FR) For more than three years now the Council and the European Union have been at loggerheads over this Working Time Directive.
The agreement reached by the EU's 27 employment ministers provides for a maximum 48-hour working week, but with an option of a derogation allowing this to be increased to 65 hours per week in certain cases.
A solution such as this is unacceptable, and, as a socialist, I have a duty to ensure that the concerns of millions of workers are heard and to fight to ensure not only that this 48-hour limit admits of no exception, but also that on-call time is taken into account in the calculation of working time.
I shall therefore vote in favour of the Cercas report, in the hope that, should conciliation take place, we arrive at a text that strikes a real balance between worker protection and optimal work organisation. As European socialists, we shall, in any case, continue to defend workers because, now more than ever, Europe needs a social model that meets the needs of the most vulnerable citizens and especially of those most affected by the consequences of the economic and financial crisis.
in writing. - (FI) Mr President, rarely has EU legislation affected so many. Millions of wage earners are getting a Christmas present from Parliament, either in the shape of an improvement to their working conditions or Europe's first directive that actually worsens the quality of people's working life. The Committee on Employment and Social Affairs showed a good example by improving on the Commission proposal with a clear show of hands. The determination of working time is actually its social dimension. All too many European wage earners work 60 or 65 hours a week while millions remain unemployed.
Long working weeks are more often than not based on apparent freedom of choice. The employee is free to choose between a long working week and having a job at all. Even after the improvements, the directive would have a reasonable number of derogations that would allow for flexibility.
The Committee adopted my amendment to include employees in managerial positions in the directive. The boss also needs the protection of the law - he or she can get tired too.
The Council and the Commission have not consented to reconsider their position on the matter of on-call time. It is only common sense that time spent at work - on standby, awake or asleep - is still working time.
The European Parliament's mandate comes directly from the citizens of Europe. For that reason, its duty is also to consider what is best for its citizens, in this matter too.
in writing. - I will vote to end the opt out from the 48 hour week. I strongly believe long hours damages individual's health, creates the risk of more accidents in the workplace and has a negative impact on family life. In the UK the existence of the voluntary opt out has been widely abused with many employees forced to sign an opt out on day one of their employment.
in writing. - The debate on the organisation of working time is complex. But the most difficult issues are the future of the opt-out and the treatment of on-call time.
In the SIMAP and Jaeger cases the European Court of Justice interpreted the definition of working time in the original Working Time Directive to include the inactive part of on-call time when an employee is not working but resting.
In the Council agreement of 9 and 10 June 2008, the inactive part of on-call time is not regarded as working time, unless national law/practice/collective agreements or agreements between the social partners provide otherwise.
Under the Council agreement, the possibility for an employee to opt out of the maximum average working week of 48 hours, provided for in the original Working Time Directive, is subject to more stringent conditions in order to protect the health and safety of workers. Employees will not be required to work in excess of 60 hours a week averaged over three months, or 65 hours a week averaged over three months, when the inactive part of on-call time is regarded as working time.
Ireland has never used the opt-out, so a stricter implementation of the available opt-out is both welcome and necessary.
Ladies and gentlemen, as you are aware from the debates during the last few weeks, the key point in the directive being discussed is about considering periods of inactivity while on-call as working time. This amendment will offer many workers the opportunity to receive remuneration for the period which they have not had the chance to enjoy as free time and in a way that meets their needs. The proposal has many supporters and opponents. Both sides are firmly entrenched in their views and are unable to find any convergence of their interests. This is why I am calling on you to focus your attention on the positive impact which this amendment will have on European society.
The European Union's population has increasingly been getting older over the last few decades. The population growth rate in 2007 reached a tiny 0.12%. If we do not want to rely solely on emigration, we need to boost the birth rate. Including periods of inactivity while on-call when calculating the total duration of working time, is one such incentive. The amendment will create the opportunity for many women to find it easier to combine their aspirations for professional success with their desire to care for their children more. This will allow us to take a further important step in our efforts to avert the negative trends affecting the development of our society.